By the Court.
In the opinion of the court, the directions of the judge at the trial were right.
1. As to the first point, the representation made to Low, who was acting by agreement for the plaintiff, was, in effect, a representation to the plaintiff; it was made with reference to a sale, and to induce a sale, and therefore enures to the purchaser.
2. Under the peculiar circumstances of the case, the direction in regard to damages was right; the jury were limited to the actual damages to the purchaser, caused by the false re*26presentation, not exceeding the value of the vessel, and occasioned by sending her to sea before he knew of the falsity of the representation.
, Judgment on the verdict.